Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 03/22/2022 in which claims 1, 10, and 16 were amended has been entered of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, applicant’s specification does not clearly describe how “the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors each include a first node coupled to a plate node, and wherein the plate node is a single plate node coupled to the respective first node of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors, is configured to hold the first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit. It’s unclear how the first nodes hold the same potential throughout different operations of the FeRAM circuit. Fig. 5 and paragraphs 0038 and 0041 describe note voltages during read and writing operation, but fail to clearly describe how the potential at the node remain the same throughout different operations. In order achieve the same potential throughout different operations for first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors, V(PLATE) must be a FIXED voltage through the different operations. However, as shows in Fig. 5, V(PLATE) is not a fixed voltage. 
Regarding claim 10, applicant’s specification does not clearly describe how “wherein the plate node is a single plate node coupled to the respective first node of the ferroelectric memory cell, the reference capacitance, and the first and second prechage transistors, is configured to hold the first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit”. It’s unclear how the first nodes hold the same potential throughout different operations of the FeRAM circuit. Fig. 5 and paragraphs 0038 and 0041 describe note voltages during read and writing operation, but fail to clearly describe how the potential at the node remain the same throughout different operations. In order achieve the same potential throughout different operations for first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors, V(PLATE) must be a FIXED voltage through the different operations. However, as shows in Fig. 5, V(PLATE) is not a fixed voltage. 
Regarding claim 16, applicant’s specification does not clearly describe how “holding first nodes of first and second precharge transistors and a ferroelectric memory cell and a reference capacitance of a ferroelectric random-access memory (FeRAM) circuit at the same potential throughout different operations of the FeRAM circuit using a plate node”. It’s unclear how the first nodes hold the same potential throughout different operations of the FeRAM circuit. Fig. 5 and paragraphs 0038 and 0041 describe note voltages during read and writing operation, but fail to clearly describe how the potential at the node remain the same throughout different operations. In order achieve the same potential throughout different operations for first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors, V(PLATE) must be a FIXED voltage through the different operations. However, as shows in Fig. 5, V(PLATE) is not a fixed voltage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 18 of U.S. Patent No. 10,770,125. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Pat. ‘125 discloses an apparatus comprising: a ferroelectric random-access memory (FeRAM) circuit comprising: a ferroelectric memory cell coupled to a data line; and a reference capacitance coupled to a reference line; and first and second precharge transistors coupled between the data line and the reference line, wherein the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors each include a first node coupled to a plate node, and wherein the plate node is configured to hold the first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit.
Regarding claim 10, claim 18 of Pat. ‘125 discloses a system comprising: a controller to control the system; a ferroelectric random-access memory (FeRAM) circuit comprising: a ferroelectric memory cell coupled to a data line; and a reference capacitance coupled to a reference line; and first and second precharge transistors coupled between the data line and the reference line, wherein the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors each include a first node coupled to a plate node, and wherein the plate node is configured to hold the first nodes of the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit, wherein the different operations of the FeRAM circuit comprise sense and write operations of the ferroelectric memory cell, and wherein the controller is configured to hold the plate node at a first fixed voltage during the sense operation of the ferroelectric memory cell and at a second fixed voltage during the write operation of the ferroelectric memory cell.
Regarding claim 16, claim 11 of Pat. ‘125 discloses a method comprising: holding first nodes of first and second precharge transistors and a ferroelectric memory cell and a reference capacitance of a ferroelectric random-access memory (FeRAM) circuit at the same potential throughout different operations of the FeRAM circuit using a plate node, wherein the ferroelectric memory cell is coupled to a data line, the reference capacitance is coupled to a reference line, and the first and second precharge transistors are coupled between the data line and the reference line.


    PNG
    media_image1.png
    278
    388
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    608
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiga et al. (US Pub. 2006/0023484).
Regarding claim 1, Fig. 8 of Shiga discloses apparatus comprising: 
a ferroelectric random-access memory (FeRAM) circuit comprising: 
a ferroelectric memory cell [CF] coupled to a data line [BL]; and 
a reference capacitance [CD] coupled to a reference line [/BL]; and 
first and second precharge transistors [TP1, TP2 or TP3 and TP4] coupled between the data line [BL] and the reference line [/BL], 
wherein the ferroelectric memory cell [CF], the reference capacitance [CD], and the first and second precharge transistors [TP1, TP2] each include a first node [N1, N4, N2, and N3 respectively] coupled [NOT DIRECTLY CONNECTED] to a plate node [PL], and wherein the plate node [PL] is a single plate node [PL] coupled [coupled means NOT directly connected] to the respective first nodes [N1] of the ferroelectric memory cell [CF], the reference capacitance [N4], and the first and second precharge transistors [N2 and N3 respectively], is configured to hold the first nodes of the ferroelectric memory cell.
As discussed above, Shiga ferroelectric memory device is substantially similar in structure to the claimed “ferroelectric random-access memory (FERAM) circuit”, where the difference reside only in the remaining limitations to function of “the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit”.
For product claims, when the structure recited in the reference is substantially similar to the claimed above, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). To adequately demonstrate patentability for the device claim, applicant bears the burden to : (a) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claims 2, 11, and 17 Fig. 8 of Shiga discloses wherein the first and second precharge transistors [TP1 and TP2 or TP3 and TP4] are configured to selectively precharge the data line [BL] and the reference line [/BL] to a voltage of the plate node [PL].
Regarding claims 3 and 18, Fig. 8 and Fig. 9 of Shiga discloses wherein the different operations of the FeRAM circuit comprise sense [Read, Fig. 9] and write operations [Write, Fig. 9, paragraph 0079] of the ferroelectric memory cell, and wherein the plate node is held at a first fixed voltage [fixed voltage during Read, Fig. 9] during the sense operation of the ferroelectric memory cell and at a second fixed voltage [higher voltage on PL during Write, Fig. 9] during the write operation of the ferroelectric memory cell.
Regarding claim 4, Fig. 9 of Shiga discloses wherein the first fixed voltage is a ground voltage [ground during Read] and the second fixed voltage [higher voltage during Write] is a voltage higher than the first fixed voltage.
Regarding claims 5, 12, and 19, Fig. 8 of Shiga discloses wherein the ferroelectric memory cell [CF] comprises first and second nodes, the first node coupled to the plate node [PL] and the second node coupled to the data line [BL] through a first access transistor [TR], Atty Docket No. 303.F11US312 Client Ref. No. 2012-0809.02/USwherein the reference capacitance [CD] comprises first and second nodes, the first node coupled to the plate node [PL, through linking] and the second node coupled to the reference line [/BL] through a second access transistor [DTR], wherein the first and second precharge transistors [TP3 and TP4] are coupled in series between the data line [BL] and the reference line [/BL], and wherein the first and second precharge transistors [TP3 and TP4] each comprise first and second nodes, the first nodes coupled to the plate node [PL], the second node of the first precharge transistor coupled to the data line [BL], and the second node of the second precharge transistor coupled to the reference line [/BL].
Regarding claims 6 and 13, Fig. 8 of Shiga discloses first and second pull up transistors [TP1 and TP2] having respective control gates coupled [through TP4] to the reference line [/BL], wherein the first and second pull up transistors are configured to mirror displacement current from the reference line to the data line [paragraph 0074].
Regarding claims 7, 14, and 20, Fig. 8 of Shiga discloses wherein the reference capacitance comprises a reference memory cell [combination of DTR and CD].
Regarding claim 8, Fig. 8 of Shiga discloses wherein the reference capacitance comprises a reference capacitor [CD].
Regarding claim 10, Fig. 8 of Shiga discloses a system comprising: 
a controller [since control signals are generated in Fig. 9, a controller is inherent] to control the system;
 a ferroelectric random-access memory (FeRAM) circuit comprising: 
a ferroelectric memory cell [CF] coupled to a data line [BL]; and 
a reference capacitance [CD] coupled to a reference line [/BL]; and 
first and second precharge transistors [TP3 and TP4] coupled between the data line [BL] and the reference line [/BL], 
wherein the ferroelectric memory cell [combination of CF and TR], the reference capacitance [combination of DTR and CD], and the first and second precharge transistors [TP3 and TP4] each include a first node coupled to a plate node [PL], and wherein the plate node is a single plate node [PL] coupled [coupled means NOT directly connected] to the respective first nodes [N1] of the ferroelectric memory cell [CF], the reference capacitance [N4], and the first and second precharge transistors [N2 and N3 respectively], is configured to hold the first nodes of the ferroelectric memory cell.
wherein the different operations of the FeRAM circuit comprise sense [Read, Fig. 9] and write operations [Write, Fig. 9] of the ferroelectric memory cell, and 
wherein the controller is configured to hold the plate node at a first fixed voltage [ground voltage during Read] during the sense operation of the ferroelectric memory cell and at a second fixed voltage [higher voltage during Write] during the write operation of the ferroelectric memory cell.
As discussed above, Shiga ferroelectric memory device is substantially similar in structure to the claimed “ferroelectric random-access memory (FERAM) circuit”, where the difference reside only in the remaining limitations to function of “the reference capacitance, and the first and second precharge transistors at the same potential throughout different operations of the FeRAM circuit”.
For product claims, when the structure recited in the reference is substantially similar to the claimed above, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). To adequately demonstrate patentability for the device claim, applicant bears the burden to : (a) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 16, Fig. 8 and Fig. 9 of Shiga discloses a method comprising: 
holding first nodes of first and second precharge transistors [TP3 and TP4] and a ferroelectric memory cell [combination of CF and TR] and a reference capacitance [combination of DTR and CD] of a ferroelectric random-access memory (FeRAM) circuit at the same potential [Pl remains fixed low voltage during read and precharge operation in Fig. 9] throughout different operations [read and pre-charge] of the FeRAM circuit using a plate node, 
wherein the ferroelectric memory cell is coupled to a data line [BL], the reference capacitance is coupled to a reference line [/BL], and the first and second precharge transistors [TP3 and TP4] are coupled between the data line [BL] and the reference line [/BL], and 
wherein the plate node [PL] is a single plate node [PL] coupled [coupled means NOT directly connected] to the respective first nodes [N1] of the ferroelectric memory cell [CF], the reference capacitance [N4], and the first and second precharge transistors [N2 and N3 respectively], is configured to hold the first nodes of the ferroelectric memory cell.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (US Pub. 2006/0023484) in view of Fujita et al. (US Pub. 2009/0168576).
Regarding claims 9 and 15, Shiga discloses all claimed invention, but does not specifically disclose an equilibrate transistor, separate from the first and second precharge transistors, the equilibrate transistor coupled between the data line and the reference line and having a control gate configured to receive an equilibrate signal and to selectively mirror displacement current from the reference line to the data line. However, Fig. 5 of Fujita discloses an equilibrate transistor [Tshort], separate from the first and second precharge transistors, the equilibrate transistor coupled between the data line [BLL] and the reference line [BLR] and having a control gate configured to receive an equilibrate signal [SHORT] and to selectively mirror displacement current from the reference line to the data line.
Since Shiga and Fujita are both from the same field of memory device with current mirror, the purpose discloses by Fujita would have been recognized in the pertinent art of Yero.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have a separate equilibrate transistor for a purpose of controlling the equalization of the two data lines independently. 

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) rejection, applicants argues that VPLATE 112 appears at multiple places in the circuit (Fig. 4). Therefore, they are considered the same node. As aforementioned, it is NOT clear how a first node of ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors configured to hold the same potential throughout different operations. Although each first nodes are connected VPLATE, they do not hold the same potential throughout different operations because as shows in Fig. 5, VPLATE does not remained fixed voltage throughout different operations. Each node might hold the same potential at a period of the operation, but they do not hold the same potential throughout different operations. 
Applicant also argues that Shiga does not teach the ferroelectric memory cell, the reference capacitance, and the first and second precharge transistors each include a first node coupled to a plate node. Applicant is reminded that the claims are examined in light of their broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2111. Applicant claimed “coupled”, which is NOT required to directly connected. Therefore, as shows in Fig. 8 of Shiga above, a first node [N1] of ferroelectric memory cell couple to plate node [PL], the first node of reference capacitance [N4] is coupled to the plate node (through DTR transistor, SA 11, TR, and CF), the first node [N2] of first precharge transistor [TP1] is coupled to PL (through TR and CF), and the first node [N3] of second transistor [TP2] is coupled to PL (through SA 11, TR, and CF). Therefore, the claimed limitations are met.
Overall, all applicant’s arguments were fully considered, they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825